OPINION BY
STEVENS, P.J.
Appellant, the Commonwealth, appeals from the January 22, 2010 Order entered by the Court of Common Pleas of Monroe County which granted Appellee Craig Matthew Heckman’s motion for habeas corpus and dismissed his criminal charges for failure to comply with registration requirements for sexual offenders1 pursuant to Megan’s Law.2 For the following reasons, we reverse and remand for proceedings consistent with this decision.
The facts of this case are as follows:
In a previous case, [Appellee] was convicted of unlawful contact with a minor, sentenced to a period of incarceration, and required to comply with the registration requirements of Pennsylvania’s Megan’s Law, 42 Pa.C.S.A. Section 9791 [et seq.\ requiring him to inform the Pennsylvania State Police of his current, intended or change in residence. 42 Pa.C.S.A. Section 9795.2. Upon his release from prison, [Appellee] went to *767live with his friend and employer, Barry Possinger, at Mr. Possinger’s home on Tanite Road in Stroud Township, Monroe County, Pennsylvania, which has a mailing address of RR 2, Box 2059, Stroudsburg, Pennsylvania. [Appellee] registered Mr. Possinger’s home as his residence.
[Appellee] lived with Mr. Possinger until sometime in October of 2009 when Mr. Possinger asked him to leave. At that time, Mr. Possinger packed up [Ap-pellee’s] personal belongings and left them for [Appellee] to pick up. From that point until [Appellee’s] arrest in December of 2009, [Appellee] did not live with Mr. Possinger, although he still received mail at Mr. Possinger’s home and continued to work with him. According to Mr. Possinger and the affidavit of probable cause sworn by the investigating officer, from the time Mr. Possinger asked him to leave until the date he was arrested, [Appellee] was living out of his vehicle, which at times was parked overnight on Mr. Possinger’s property. [Appellee] did not advise the state police that he was no longer living at Mr. Possinger’s home and did not register a new address.
Trial Court Opinion, 3/31/10, at 3-4 (some citations and footnote omitted).
On December 4, 2009, Appellee was arrested and charged with failure to comply with registration of sexual offender registration requirements in violation of Section 4915(a)(1) of the Crimes Code. At the preliminary hearing, the case was bound over for trial. Appellee subsequently filed a motion for habeas corpus relief and requested expedited disposition of the motion. Appellee cited Commonwealth v. Wilgus, 975 A.2d 1183 (Pa.Super.2009) (hereinafter “Wilgus I”), in which a panel of this Court held that, as a matter of first impression, a defendant’s homeless existence precluded him from having a “residence” to register, change or verify within the meaning of Megan’s Law. Id. at 1189. On January 22, 2010, the trial court issued an order granting Appellee’s motion, citing Wilgus I as controlling authority. On appeal, this Court affirmed the trial court’s order granting Appellee’s habeas petition.
After the Commonwealth filed a Petition for Allowance of Appeal, the Supreme Court reversed this Court’s decision in Wilgus I. Commonwealth v. Wilgus, 615 Pa. 32, 40 A.3d 1201, 1204 (2012) (hereinafter “Wilgus II”). The Supreme Court found that Megan’s Law clearly requires all sexual offenders to inform the Pennsylvania State Police of their current and intended residences, and notify the State Police within 48 hours of any change of residence. Wilgus II, 615 Pa. 32, 40 A.3d at 1206, 1208. Specifically, the Supreme Court held that Megan’s Law contains “no exception for homeless offenders, and the Superior Court was incorrect in reading such an exception into the statute.” Id. at 1208. As a result, the Supreme Court vacated the trial court’s order in this case and remanded to this Court for reconsideration in light of its decision in Wilgus II.
In its brief, the Commonwealth raises the following issue for our review:
Did the trial court err in granting the Appellee’s habeas corpus motion for dismissal when he claimed that the evidence was insufficient to establish a pri-ma facie case for failure to comply with registration requirements?
Commonwealth’s brief at 4.
A criminal defendant may challenge the sufficiency of the evidence supporting the charges raised against him by filing a writ of habeas corpus. Commonwealth v. Landis, 48 A.3d 432, 444 (Pa.Super.2012). We review challenges to a trial court’s decision to grant habeas corpus *768relief in light of the following standard of review:
When reviewing a trial court’s decision to grant a habeas corpus petition, we will not reverse the trial court’s decision absent a manifest abuse of discretion. In order to constitute an abuse of discretion, the record must disclose that the trial court exercised manifestly unreasonable judgment or based its decision on ill will, bias or prejudice. Furthermore, our scope of review is limited to determining whether the Commonwealth has established a prima facie case. In criminal matters, a prima facie case is that measure of evidence which, if accepted as true, would justify the conclusion that the defendant committed the offense charged.
Commonwealth v. Ruby, 838 A.2d 786, 788 (Pa.Super.2003) (citations omitted).
To overcome Appellee’s motion, the Commonwealth was required to establish a prima facie case that Appellee failed to comply with the applicable sex offender registration requirements. At the time Appellant was charged, Pennsylvania Megan’s Law provided the following registration requirements:
§ 9795.2. Registration procedures and applicability
(a) Registration.—
(1) Offenders and sexually violent predators shall be required to register with the Pennsylvania State Police upon release from incarceration, upon parole from a State or county correctional institution or upon the commencement of a sentence of intermediate punishment or probation. For purposes of registration, offenders and sexually violent predators shall provide the Pennsylvania State Police with all current or intended residences, all information concerning current or intended employment and all information concerning current or intended enrollment as a student.
(2) Offenders and sexually- violent predators shall inform the Pennsylvania State Police within 48 hours of:
(i) Any change of residence or establishment of an additional residence or residences.
42 Pa.C.S.A. § 9795.2. The statute defined “residence” as “a location where an individual resides or is domiciled or intends to be domiciled for 30 consecutive days or more during a calendar year.” 42 Pa. C.S.A. § 9792.3
*769The Commonwealth claims Appellee failed to comply with his registration requirements when he changed his residence and did not inform the Pennsylvania State Police within 48 hours as required by Section 9795.2. More specifically, the Commonwealth argues that, although Appellee received mail at Mr. Possinger’s home and occasionally slept in his vehicle on the property, Appellee did not “reside” there according to the statutory definition in Section 9792.
This case is similar to the facts of Wil-gus II, in which Wilgus, a convicted sex offender subject to Megan’s Law registration, initially reported an address in Harrisburg to prison authorities as his residence where he intended to live upon his release from prison. Wilgus II, 615 Pa. 82, 40 A.3d at 1202. After finding no apartments were available at that address, Wilgus began living on the street as the homeless shelter did not accept Megan’s Law registrants. However, a local soup kitchen arranged to accept Wilgus’s mail and gave Wilgus a locker for his belongings. Wilgus neglected to tell the State Police that he was not residing at the address he had initially reported. Wilgus was charged with failing to register under Megan’s Law when a detective attempted to locate him at the address he had reported and discovered Wilgus never resided there.
Our Supreme Court held that Wilgus violated his registration requirements when he failed to notify police of a change in his residence when he no longer intended to live in the residence he had last reported. Id. at 1208. As noted above, the Court emphasized that Megan’s Law registration requirements do not contain an exception for homeless offenders. Id. See also Commonwealth v. Moreno, 14 A.3d 133 (Pa.Super.2011) (finding sufficient evidence to support Moreno’s conviction for failing to provide accurate information in registering when he did not actually live at the residence he registered, but lived on porches and in alleyways in the same vicinity).
Likewise, in this case, we find the Commonwealth presented a prima facie case that Appellee failed to properly register a change in his residence. Like the defendant in Wilgus II, Appellee is a convicted sex offender who initially registered an address with the State Police for Megan’s Law purposes but later became homeless. The parties agree that Appel-lee intended to live at Mr. Possinger’s home upon his release from prison and properly reported this address to the State Police. After Mr. Possinger asked Appel-lee to leave the residence and packed up his personal belongings, Appellee claimed that he began to live in his vehicle which was only occasionally parked overnight near Mr. Possinger’s property. The evidence supports a reasonable inference that Appellant violated his registration requirements when he failed to notify the State Police that he was no longer living in the residence that he had last reported.
*770After reviewing the record, briefs, and applicable law, we conclude the trial court erred in granting Appellee’s habeas corpus motion as the Commonwealth met its burden of establishing a prima facie case that Appellee failed to comply with registration requirements proscribed under 42 Pa. C.S.A. § 9795.2.
Order reversed and remanded. Jurisdiction relinquished.
Dissenting Statement by LAZARUS, J.

. 18 Pa.C.S.A. § 4915(a)(1).


. 42 Pa.C.S.A. § 9791 et seq. Our Legislature amended Megan’s Law II in 2004, which went into effect on January 24, 2005 (known as Megan’s Law III). Commonwealth v. Demmitt, 45 A.3d 429 n. 1 (Pa.Super.2012). As Megan’s Law III was effective when Appellant was charged, we will apply Megan's Law III in deciding this case.